Citation Nr: 0329772	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  93-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1974.  Service records show that he is a combat-
wounded veteran of the Vietnam War.  

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, that denied entitlement to 
service connection for a chronic lung disorder.  The Board 
remanded this case to the RO for additional development in 
January 1995, June 1996, and October 1996.  In November 1999, 
the Board denied the veteran's claim.  He thereafter appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in an Order dated in April 
2001, vacated the Board's November 1999 decision and remanded 
the matter to the Board for further proceedings.  

In November 2001, the Board again denied the claim for 
service connection for a chronic lung disorder.  An appeal to 
the Court culminated in an Order dated in October 2002 that 
granted the joint motion of the parties, vacated the Board's 
November 2001 decision, and returned the case to the Board 
for further proceedings consistent with the joint motion.  
Copies of the Court's Order and the joint motion have been 
associated with the claims file.  

In February 2003, the Board wrote to the veteran's attorney-
representative and provided her with the opportunity to 
submit additional evidence and argument in support of the 
veteran's appeal.  Although the attorney-representative 
requested several extensions of time in which to file 
additional evidence and argument, all of which were granted, 
no such evidence or argument has been received.  The Board 
will therefore proceed with consideration of the appeal.  


REMAND

In his brief before the Court dated July 3, 2000, the veteran 
indicated that additional medical records had been compiled - 
both in-service and post service - that reflect treatment for 
pulmonary disorders and that have not been associated with 
his claims file.  In particular, he advised VA that 
"[s]everal medical records are no longer in existence, which 
would show bouts of pneumonia while in service."  He also 
alleged that "[r]ecords from USN Hospitals Camp Pendleton, 
and Long Beach in addition to several Battalion Aid Stations 
treatments (sic) while in a combat area" had been compiled, 
along with records from the USS Patrick Henry.  He further 
noted that "[b]oth of the above Naval Hospitals were 
subsequently closed or razed in the 1970s."  The veteran did 
not specify the dates of treatment.  A VA examination report 
dated in November 1996 indicates that he was hospitalized at 
the Naval Hospital at Camp Pendleton in 1973 and at the Naval 
Hospital in Long Beach in January 1969.  In a statement dated 
in May 1996, the veteran said that he nearly died from lung 
problems when hospitalized at the Long Beach Naval Hospital 
about 18 to 24 months after his return from Vietnam in 1969.  
He also stated that he had been treated for respiratory 
problems on many occasions thereafter, often at the Camp 
Pendleton Naval Hospital.  

It is unclear from the record exactly when the veteran 
returned from Vietnam.  The service medical records show that 
x-rays in January 1969 visualized atelectasis of the right 
lower "zone" of the lung and broncho-pneumonia.  It appears 
that the veteran was then hospitalized, although it is 
unclear where.  It is possible that the National Personnel 
Records Center may have separately archived the reports of 
hospitalization regarding treatment of the veteran's 
respiratory problems, although the specific month and year of 
treatment would likely be needed in order to obtain those 
reports.  It is unlikely, however, that there are any 
treatment reports from Battalion Aid stations or the USS 
Patrick Henry that were separately archived from the 
veteran's service medical records, which are of record.  

The Board decision of November 2001 concluded that the 
evidence referred to by the veteran would be cumulative in 
nature, but the joint motion suggests that the Board could 
not so find without first having obtained and examined the 
evidence.  Thus, the joint motion requires that VA endeavor 
to obtain any pertinent existing records identified by the 
veteran.  The joint motion also indicates that the Board must 
consider "the notice and reasons-or-bases requirements in 
relation" to the changes effected by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, as discussed in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  

The record demonstrates that the VCAA became effective during 
the pendency of this appeal and that the veteran has not been 
notified of his rights and responsibilities in the claims 
process, pursuant to the VCAA.  The RO should ensure that he 
is so notified, taking into account the recent decision of 
the United States Court of Appeals for the Federal Circuit 
invalidating the 30-day time limit set forth in 38 C.F.R. § 
3.159(b)(1) (2002), for responding to VA requests to 
claimants for evidence and information in support their 
claims.  The Federal Circuit held that the 30-day time limit 
was incompatible with the statute under which it was 
promulgated.  The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to any 
pending claim, to include indicating 
which portion of the information and 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The RO should inform the veteran that any 
evidence and information submitted by him 
in response to VA's request must be 
received within one year of the date of 
the letter and that the veteran should 
inform the RO if he desires to waive the 
one-year period for response.  

2.  The veteran should be requested to 
state when he last served in Vietnam 
(month and year) and when (month and 
year), to the best of his recollection, 
he was hospitalized and treated for 
respiratory problems at the Naval 
hospitals in Long Beach and Camp 
Pendleton, California, following his 
return from Vietnam.  He should also be 
requested to specify, to the best of his 
recollection, when (month and year) he 
was treated for respiratory problems at 
Battalion Aid stations while in a combat 
area and the dates (month and year) he 
served aboard the USS Patrick Henry.  

3.  Thereafter, the RO should contact the 
National Personnel Records Center (NPRC) 
and request that NPRC provide any 
available hospital records for inpatient 
treatment rendered the veteran at the U. 
S. Naval Hospital, Camp Pendleton, 
California, and at the U. S. Naval 
Hospital, Long Beach, California, during 
the periods specified by the veteran.  
The NPRC should also be asked to provide 
any additional service medical records 
for the periods specified by the veteran 
that he was treated for respiratory 
problems at Battalion Aid stations while 
in a combat area and aboard the USS 
Patrick Henry.  Any records obtained from 
NPRC should be associated with the 
record.  Any negative response should be 
documented in the record.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue 
currently on appeal.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  However, he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



